Citation Nr: 1615671	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-15 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Whether there is clear and unmistakable error (CUE) in an April 1982 rating decision that denied service connection for atypical anxiety disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from January 1970 to August 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the RO in St. Louis, Missouri, which found no revision was warranted to an April 1982 rating decision denying service connection for atypical anxiety disorder.

This matter was first before the Board in April 2015, where the Board decision found no CUE in the April 1982 RO rating decision to deny service connection for posttraumatic stress neurosis.  The Veteran appealed the April 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court granted a Joint Motion for Partial Remand (JMR) and remanded the CUE issue currently on appeal for action consistent with the terms of the JMR.  The parties agreed that the April 2015 Board decision erred by failing to adjudicate the correct issue on appeal.  Specifically, the issue on appeal before the Board in April 2015 was the question of whether CUE existed in an April 1982 rating decision that denied service connection for atypical anxiety disorder, while the April 2015 Board decision addressed the question of whether there was CUE in the denial of posttraumatic stress neurosis.

In the instant decision, the Board finds CUE in the April 1982 RO rating decision denying service connection for atypical anxiety disorder, and revises the April 1982 rating decision to grant service connection for that disability from the date of claim, December 1, 1981.  As such, the Board has met its responsibility to fully comply with the Court's order.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

In a January 2016 letter, the Veteran's representative requested 90 days from the date of the Board's February 2016 letter informing that the matter had been returned to the Board.  As the instant decision is a complete grant of the issue on appeal, the Board finds that the issue is ripe for adjudication, and no purpose would be serviced by further delay.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  A claim seeking service connection for a mental disability was received by VA on December 1, 1981.
 
2.  An April 1982 RO rating decision denied service connection for atypical anxiety disorder.
 
3.  The April 1982 RO rating decision was not based on all the evidence then of record and contained legal error in the assignment of probative value to evidence so as to not constitute a reasonable exercise of rating judgment. 

4.  But for the factual and legal error in the April 1982 rating decision, the outcome would have been manifestly different and service connection for atypical anxiety disorder would have been granted, effective from December 1, 1981.


CONCLUSION OF LAW

The April 1982 rating decision denying service connection for atypical anxiety disorder was clearly and unmistakably erroneous, and is revised to grant service connection from December 1, 1981.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duties to notify and assist claimants under the VCAA do not apply to allegations of CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further discussion of VCAA duties to notify or assist will take place regarding the CUE issue.  

Whether Clear and Unmistakable Error was Present in the 
April 1982 Rating Decision

The Veteran alleges CUE in a prior April 1982 RO rating decision that, in pertinent part, denied service connection for atypical anxiety disorder.  The contention is that this rating decision failed to account for favorable evidence of record indicating that the diagnosed mental disability was related to the Veteran's service in the Republic of Vietnam.  It is also advanced that the RO failed to account for the lack of any negative evidence in the record at the time of decision.

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

In the present case, the Veteran alleges CUE in a prior April 1982 rating decision that denied service connection for atypical anxiety disorder.  The pertinent laws and regulations at the time of this decision were similar, if not essentially the same, as they are now.  First, 38 C.F.R. § 3.303(a) provided then, as now, that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(a) (1982).  Second, both 38 U.S.C.A. § 5107 and 38 U.S.C.A. § 3007 (West 1982) (the relevant statute at the time of the April 1982 RO rating decision) reflect that a Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Third, 38 C.F.R. § 3.102, both then and now, states that when a reasonable doubt arises due to an approximate balance of positive and negative evidence, such doubt shall be resolved in favor of the Veteran.

Evidence of record at the time of the April 1982 RO rating decision included service treatment records, post-service VA treatment records, and a March 1982 VA mental examination.  The Veteran's DD Form 214, which was before the RO at the time of the April 1982 rating decision, reflects that the Veteran served in the artillery and was stationed in the Republic of Vietnam.

Multiple VA treatment records from March to September 1981 noted that the Veteran had symptoms of extreme anxiety.  In a March 1981 VA treatment record, a VA physician opined that the Veteran's symptoms seemed to be directly related to experiences in the Republic of Vietnam.  A subsequent June 1981 VA treatment record also reflected that a VA physician opined that the anxiety symptoms seemed to stem from the Veteran's Vietnam tour.  

In March 1982, the Veteran received a VA mental health examination for compensation purposes.  The examination report reflects that at the conclusion of the examination the Veteran was diagnosed with atypical anxiety disorder.  Further, the VA examiner opined that the anxiety disorder "certainly may have been a result of or was exacerbated by some of [the Veteran's] experiences in Vietnam."

After considering the Veteran's contentions and the evidence of record at the time of the April 1982 RO rating decision, the Board finds clear error in the April 1982 rating decision rationale.  The rating decision states that the evidence of record did not show that the diagnosed atypical anxiety disorder was related to service.  In rendering the decision, the RO only discussed the symptoms noted in the March 1982 VA mental health examination, and made no mention of the March 1982 VA examiner's opinion that the symptoms may have been related to service in the Republic of Vietnam.  Further, there is no indication that the RO addressed, or even considered, the March and June 1981 VA treatment records suggesting that the anxiety symptoms were related to service in the Republic of Vietnam.

Based on the above, at the time of the April 1982 RO rating decision, and pursuant to 38 C.F.R. § 3.303(a), the evidence was sufficient to at least place in equipoise the question of entitlement to direct service connection for atypical anxiety disorder based on VA treatment records indicating that the anxiety symptoms were related to service in the Republic of Vietnam, and the report from the March 1982 VA mental health examination in which the VA examiner's opinion supported the VA treatment record findings.  Further, the record reflects that there was no evidence of record at the time of the April 1982 rating decision indicating that the diagnosed atypical anxiety disorder was not related to service, including service in the Republic of Vietnam.  The evidence did not reflect any other possible cause of the atypical anxiety disorder outside of the Veteran's experiences in the Republic of Vietnam.

Had the RO, in its April 1982 rating decision, not overlooked the findings in the March to September 1981 VA treatment records, which were supported by the VA examiner's opinion in the March 1982 VA mental health examination, and properly assigned the probative value of such evidence, which at that time was at least in equipoise, the proper application of 38 U.S.C.A. § 3007 (now 38 U.S.C.A. § 5107) and 38 C.F.R. § 3.102 of resolving reasonable doubt in a claimant's favor would have mandated that VA award service connection for atypical anxiety disorder in April 1982, effective from the date of claim on December 1, 1981.  Consequently, the April 1982 rating decision erred in its denial of service connection for atypical anxiety disorder.

But for the April 1982 rating decision's evidentiary and legal errors, the outcome in the April 1982 rating decision would have been a grant of service connection for atypical anxiety disorder based on the theory of direct service connection under 
38 C.F.R. § 3.303(a).  The Board finds that the April 1982 rating decision is clearly and unmistakably erroneous; therefore, the April 1982 rating decision should be revised, resulting in a grant of service connection for atypical anxiety disorder, effective from December 1, 1981, the date of receipt of the Veteran's claim for service connection.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.


ORDER

As the April 1982 RO rating decision contained clear and unmistakable error in the denial of service connection for an atypical anxiety disorder, the April 1982 rating decision is revised to reflect a grant of service connection for atypical anxiety disorder, effective December 1, 1981.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


